      Case 3:19-cv-02561-WHO Document 132 Filed 05/21/21 Page 1 of 5




 1 BONNETT, FAIRBOURN, FRIEDMAN
   & BALINT, P.C.
 2 PATRICIA N. SYVERSON (CA SBN 203111)
   600 W. Broadway, Suite 900
 3 San Diego, California 92101
   psyverson@bffb.com
 4 Telephone: (619) 798-4593

 5 Attorneys for Plaintiffs

 6 PILLSBURY WINTHROP SHAW PITTMAN LLP
   ROXANE A. POLIDORA
 7 LEE BRAND

 8 Four Embarcadero Center, 22nd Floor
   San Francisco, CA 94111-5998
 9 roxane.polidora@pillsburylaw.com
   lee.brand@pillsburylaw.com
10 Telephone: 415/983-1976

11 Attorneys for Defendant StarKist Co.

12 Additional Attorneys on Signature Page

13                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
14
   WARREN GARDNER, et al., on Behalf of            Case No.: 19-cv-02561-WHO
15 Themselves and All Others Similarly
   Situated,                                        JOINT STATUS REPORT
16

17                                                   Date: June 1, 2021
                   Plaintiffs,                       Time: 2:00 p.m.
18
                                                     Place: Ctrm. 2, 17th Floor
           v.
19                                                   SAC filed: December 23, 2019

20                                                   Hon. William H. Orrick
   STARKIST CO., a Delaware Corporation,
21 and DONGWON INDUSTRIES CO. LTD.,
   a South Korea corporation,
22

23
                   Defendants.
24

25

26

27

28

                              JOINT STATUS REPORT - CASE NO. 19-cv-02561-WHO
           Case 3:19-cv-02561-WHO Document 132 Filed 05/21/21 Page 2 of 5


 1
                                          JOINT STATUS REPORT
 2
             Plaintiffs Warren Gardner, Lori Myers, Angela Cosgrove, Autumn Hessong, Robert
 3
     McQuade, Colleen McQuade, James Borruso, Fidel Jamelo, Jocelyn Jamelo, Anthony Luciano, Lori
 4
     Luciano, Robert Nugent, Avraham Isac Zelig, Ken Petrovcik, Megan Kiihne, Kathleen Miller, Tara
 5
     Trojano, Jason Petrin, Amy Taylor, Heather Meyers, and Rachel Pedraza (collectively, “Plaintiffs”)
 6
     and Defendant StarKist Co. (“StarKist” and collectively with Plaintiffs, the “Parties”), hereby submit
 7
     this Joint Status Report.
 8
             The Parties are actively engaged in discovery. Plaintiffs have propounded interrogatories,
 9
     requests for admission, and requests for production on StarKist. StarKist has responded to most of
10
     Plaintiffs’ written discovery and on April 12, 2021 and May 17, 2021, StarKist produced documents
11
     in response to Plaintiffs’ requests. Plaintiffs are currently in the process of reviewing those
12
     documents. Plaintiffs served a Notice of Rule 30(b)(6) Deposition of StarKist Co. on April 16, 2021.
13
     After conferring on the initial agreed-upon topics, the Parties have agreed that the first corporate
14
     representative will be deposed on June 2, 2021. Plaintiffs intend to take the depositions of StarKist’s
15
     percipient witness(es) which will be identified as discovery proceeds. Plaintiffs have also issued
16
     numerous third-party subpoenas to various entities for the production of documents.
17
             StarKist propounded written discovery requests to Plaintiffs on May 7, 2021, which Plaintiffs
18
     are currently responding to. StarKist also intends to take the depositions of the 21 named plaintiffs
19
     and of any other fact witnesses who may be revealed in the course of discovery.
20
             The Parties continue to be open to exploring private, non-binding mediation or settlement
21
     discussions by October 29, 2021, before the Court rules on a motion for class certification. Currently,
22
     the Parties are working to identify an agreed-upon private mediator.
23
             Based on the current status of the case and that the Parties do not believe there are any issues
24
     that require the Court’s attention at this time, the Parties request that the Case Management
25
     Conference currently scheduled in this matter for June 1, 2021 at 2:00 p.m. be vacated.
26
     ///
27
     ///
28

                                                        1


                                 JOINT STATUS REPORT - CASE NO. 19-cv-02561-WHO
         Case 3:19-cv-02561-WHO Document 132 Filed 05/21/21 Page 3 of 5


 1
     Dated: May 21, 2021              BONNETT, FAIRBOURN, FRIEDMAN & BALINT, P.C.
 2
                                       /s/Patricia N. Syverson
 3                                    Patricia N. Syverson (203111)
                                      600 W. Broadway, Suite 900
 4                                    San Diego, California 92101
                                      psyverson@bffb.com
 5                                    Telephone: (619) 798-4593
 6                                    BONNETT, FAIRBOURN, FRIEDMAN & BALINT, P.C.
                                      Elaine A. Ryan (Pro Hac Vice)
 7                                    Carrie A. Laliberte (Pro Hac Vice)
                                      2325 E. Camelback Rd., Suite 300
 8                                    Phoenix, AZ 85016
                                      eryan@bffb.com
 9                                    claliberte@bffb.com
                                      Telephone: (602) 274-1100
10
                                      GOLDMAN SCARLATO & PENNY P.C.
11                                    Brian D. Penny (Pro Hac Vice)
                                      penny@lawgsp.com
12                                    8 Tower Bridge, Suite 1025
                                      161 Washington Street
13                                    Conshohocken, Pennsylvania 19428
                                      Telephone: (484) 342-0700
14
                                      ZAREMBA BROWN PLLC
15                                    Brian M. Brown (Pro Hac Vice)
                                      bbrown@zarembabrown.com
16                                    40 Wall Street, 52nd Floor
                                      New York, NY 10005
17                                    Telephone: (212) 380-6700
18                                    ROBBINS GELLER RUDMAN & DOWD LLP
                                      Stuart A. Davidson (Pro Hac Vice)
19                                    Christopher C. Gold (Pro Hac Vice)
                                      Bradley M. Beall (Pro Hac Vice)
20                                    Dorothy P. Antullis (Pro Hac Vice)
                                      Ricardo J. Marenco (Pro Hac Vice)
21                                    sdavidson@rgrdlaw.com
                                      cgold@rgrdlaw.com
22                                    bbeall@rgrdlaw.com
                                      dantullis@rgrdlaw.com
23                                    rmarenco@rgrdlaw.com
                                      120 East Palmetto Park Road, Suite 500
24                                    Boca Raton, FL 33432
                                      Telephone: (561) 750-3000
25
                                      Attorneys for Plaintiffs
26
     Dated: May 21, 2021              PILLSBURY WINTHROP SHAW PITTMAN LLP
27
                                       /s/Roxane A. Polidora
28                                    Roxane A. Polidora
                                      Lee Brand
                                                 2


                           JOINT STATUS REPORT - CASE NO. 19-cv-02561-WHO
         Case 3:19-cv-02561-WHO Document 132 Filed 05/21/21 Page 4 of 5


 1
                                           Four Embarcadero Center, 22nd Floor
 2                                         San Francisco, CA 94111-5998
                                           Telephone: 415/983-1976
 3
                                           415/983-1200 (fax)
 4                                         roxane.polidora@pillsburylaw.com
                                           lee.brand@pillsburylaw.com
 5
                                           Attorneys for Defendant StarKist Co.
 6

 7

 8                                LOCAL RULE 5-1(i)(3) ATTESTATION
 9          Pursuant to Local Rule 5-1(i)(3), I attest that all other signatories listed, and on whose behalf
10 the filing is submitted, concur in the filing of this Joint Status Report, and have authorized the filing

11 of this Joint Status Report.

12

13 Dated: May 21, 2021                             By: s/Patricia N. Syverson
14                                                 Patricia N. Syverson

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       3


                              JOINT STATUS REPORT - CASE NO. 19-cv-02561-WHO
         Case 3:19-cv-02561-WHO Document 132 Filed 05/21/21 Page 5 of 5


 1

 2
                                      CERTIFICATE OF SERVICE
 3
            I hereby certify that on May 21, 2021, I electronically filed the foregoing with the Clerk of
 4
     the Court using the CM/ECF system which will send notification of such filing to the e-mail addresses
 5
     denoted on the Electronic Mail notice list, and I hereby certify that I have mailed the foregoing
 6
     document or paper via the United States Postal Service to the non-CM/ECF participants indicated on
 7
     the Manual Notice list.
 8
            I certify under penalty of perjury under the laws of the United States of America that the
 9
     foregoing is true and correct.
10
            Executed on May 21, 2021.
11

12
                                                  /s/ Patricia N. Syverson
13                                                Patricia N. Syverson
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      4


                               JOINT STATUS REPORT - CASE NO. 19-cv-02561-WHO
